        Case 1:19-cv-01019-KWR-CG Document 32 Filed 08/31/20 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

NATHANIEL HARVEY, et al.,

            Plaintiffs,
v.                                                        CV No. 19-1019 KWR/CG

NEW MEXICO DEPARTMENT OF
CORRECTIONS, et al.,

            Defendants.

                          ORDER TO SUBMIT CLOSING DOCUMENTS

      THIS MATTER is before the Court upon notice that this case has settled.

      IT IS THEREFORE ORDERED that closing documents are to be filed no later than

September 30, 2020, absent a request showing good cause for an extension.

      IT IS SO ORDERED.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
